USCA11 Case: 21-14151      Date Filed: 08/30/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14151
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOHNNY BRETT GREGORY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 4:06-cr-00010-WMR-WEJ-1
                   ____________________
USCA11 Case: 21-14151           Date Filed: 08/30/2022      Page: 2 of 3




2                        Opinion of the Court                    21-14151


Before WILLIAM PRYOR, Chief Judge, LUCK and LAGOA, Cir-
cuit Judges.
PER CURIAM:
       Johnny Brett Gregory, a former federal prisoner, appeals pro
se the sua sponte denial of his motion to terminate his five-year
term of supervised release. 18 U.S.C. § 3583(e)(1). We affirm.
       We review the denial of a motion to terminate a term of su-
pervised release for abuse of discretion. United States v. Johnson,
877 F.3d 993, 997 (11th Cir. 2017). “A district court abuses its dis-
cretion if it applies an incorrect legal standard, follows improper
procedures in making the determination, or makes findings of fact
that are clearly erroneous.” United States v. Harris, 989 F.3d 908,
911 (11th Cir. 2021) (quoting Cordoba v. DIRECTV, LLC, 942 F.3d
1259, 1267 (11th Cir. 2019)). “When review is only for abuse of dis-
cretion, it means that the district court had a ‘range of choice’ and
that we cannot reverse just because we might have come to a dif-
ferent conclusion had it been our call to make.” Id. at 912.
        A district court may “terminate a term of supervised release
and discharge the defendant released at any time after expiration of
one year of supervised release . . . if it is satisfied that such action is
warranted by the conduct of the defendant released and the inter-
est of justice[.]” 18 U.S.C. § 3583(e)(1); see Johnson, 877 F.3d at 996.
The district court must consider several statutory sentencing fac-
tors, including the nature and circumstances of the defendant’s
USCA11 Case: 21-14151         Date Filed: 08/30/2022    Page: 3 of 3




21-14151               Opinion of the Court                         3

offense; his history and characteristics; and the need to deter him
and to protect the public from future similar crimes and to educate
or provide him treatment. 18 U.S.C. §§ 3553(a), 3583(e)(1). The dis-
trict court must consider, but is not required to discuss, each of the
several factors. Johnson, 877 F.3d at 997. “The weight given to any
specific § 3553(a) factor is committed to the sound discretion of the
district court.” United States v. Croteau, 819 F.3d 1293, 1309 (11th
Cir. 2016).
        The district court did not abuse its discretion by denying
Gregory’s motion. It lauded Gregory’s compliance with the terms
of his supervised release and self-improvement. But after consider-
ing the sentencing factors, the district court reasonably determined
that terminating Gregory’s supervised release four years early
would undermine “the important deterrent effect his [mandatory
minimum] sentence [for his serious drug-related crimes] was in-
tended to serve.”
       We AFFIRM the denial of Gregory’s motion to terminate
his term of supervised release.